ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 13, 1967 (200 So.2d 208) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled cause as it applied to the appellee Century Insurancé Company Limited; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed July 18, 1968 (213 So.2d 701) and mandate dated September 23, 1968, now lodged in this court, vacated that portion of this court’s decision affirming the judgment of the trial court as it applied to said appellee and remanded the cause for a new trial in accordance with the judgment of the Supreme Court of Florida.
Now, therefore, It is Ordered that the mandate of this court issued in this cause on July 6, 1967, as it applied to the above named appellee is withdrawn, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the circuit court as it applied to appellee Century Insurance Company Limited is reversed and the cause is remanded for a new trial in accordance with the views expressed in the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).